Cuyahoga App. No. 93275, 190 Ohio App.3d 218, 2010-Ohio-3416. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
Upon review of the brief of amicus curiae United States of America, it is evident that Tony West, Leonard Schaitman, Helen R. Kanovsky, John P. Opitz, John B. Shumway, and Lee Ann Richardson have not filed timely motions for admission pro hac vice pursuant to S.CtPrac.R. 1.2. Therefore, it is ordered by the court, sua sponte, that Tony West, Leonard Schaitman, Helen R. Kanovsky, John P. Opitz, John B. Shumway, and Lee Ann Richardson are stricken from the brief of amicus curiae United States of America for failure to comply with S.Ct.Prac.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)-(e).